Title: From George Washington to Nathaniel Ramsey, 18 November 1780
From: Washington, George
To: Ramsey, Nathaniel


                        
                            Sir
                            Head Quarters Passaic Falls Novr 18th 1780
                        
                        I am favored with your Letter of the 11th Instant, and sincerely congratulate you on Your exchange.
                        The disposition you discover, of instantly entering into an activity of service, and rendering every possible
                            assistance in the defence of your Country, is too laudable to be passed by unnoticed; Opportunities cannot be wanting to
                            gratify so commendable an inclination. But as the remains of Your Regt are with the southern Army, You will necessarily be
                            considered as under the immediate Orders of Majr General Greene; who will be able to determine whether your presence is
                            absolutely necessary with the Army, or will be of more utility in promoting the recruiting service in the State. In the
                            mean time, as Brig. Genl Gist is employed in superintending that service, it may not be improper to advise him of your
                            liberation, and receive his instructions, until Genl Greene shall write to you, agreeably to his intimation. I am with
                            great esteem & regard
                        
                    